Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Corrada Del Río.
H-1
No podemos avalar la respetable opinión per curiam mayoritaria. Primero, trasciende los límites permisibles de nuestra tradicional función judicial revisora.(1) Sin que sea *174evidencia admisible, confiere valor probatorio a argumen-tos de la representación legal de los peticionarios Santiago Avilés y Castellar Rodríguez.
Como resultado, contrario a lo establecido en Pueblo v. Muñoz, Colón y Ocasio, 131 D.RR. 965 (1992), reiterado en Pueblo v. Meléndez Rodríguez, 136 D.P.R. 587 (1994), docu-mentalmente la Mayoría hace una revisión y determina-ción de novo diferente, y sustituye la apreciación directa del magistrado que inicialmente oyó declarar al agente Jorge L. Torres Torres, y encontró causa probable para or-denar el allanamiento y registro del apartamento número noventa y ocho (98), Residencial Lirios del Sur, en Ponce.
En cuanto a la revisión apelativa en certiorari o apelación —usualmente por el Tribunal Supremo de Puerto Rico— la de-terminación inicial de causa probable por el magistrado que expidió la orden ya fue confirmada por otro tribunal —en pro-cedimiento de supresión de evidencia o de desestimación de la acusación— la deferencia debería ser aún mayor; nos parece indeseable una determinación de novo por el tribunal apelativo. (Énfasis en el original.) E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Tercer Mundo Editores, 1991, V. I, Cap. 6, Sec. 6.10, págs. 370-371.
Al hacerlo, la per curiam mayoritaria pasa por alto que la orden de supresión se presume válida y su validez no se examina bajo el quantum de prueba más allá de duda razonable. Así aclarado, notamos que en la vista posterior sobre supresión, la única prueba que tuvo ante sí el ilus-trado Tribunal de Primera Instancia, por estipulación, fue el contenido de la declaración jurada del agente Torres Torres. En virtud de ese trámite no estuvo ni está enjuego su credibilidad; sólo evaluar su suficiencia. No se presentó prueba adicional alguna sobre ningún otro extremo. Con un récord tan magro, debimos confirmar la razón de decidir del reputado Tribunal de Circuito de Apelaciones (Honora-bles Sánchez Martínez, Córdova Arone y Segarra Olivero, *175Jueces), a los efectos de que los escritos de su recurso “por sí solos no apoyan a los peticionarios. El momento de dilu-cidar la prueba para sostener lo alegado por los peticiona-rios fue el día de la vista evidenciaría. No se hizo.” Apén-dice, pág. 33.
Aún así, sin apoyo alguno en la prueba, la per curiam mayoritaria afirma que la descripción física en la declara-ción jurada del agente Torres Torres “no corresponde a la persona del aquí peticionario [Santiago Avilés]”. (Énfasis suprimido.) Opinión per curiam, pág. 157. Salvo la argu-mentación y alegación que nos hace su abogado en la pá-gina 11 de su Petición de certiorari, no hay evidencia sobre el físico de Santiago Avilés. Es principio rector que meras alegaciones y teorías, como tampoco argumentos forenses, constituyen prueba. Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994); Ramos Escóbales v. García, González, 134 D.P.R. 969 (1993); Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); Reece Corp. v. Ariela, Inc., 122 D.P.R. 270, 286 (1988); Asoc. Auténtica Empl. v. Municipio de Bayamón, 111 D.P.R. 527, 531 (1981).
Repetimos, ante la ausencia total de esa prueba, la Ma-yoría no podía atribuirle peso alguno al argumento del abo-gado sobre posible diferencia física del peticionario; máxime valor adjudicativo en esta etapa. (2)
Disentimos también del aserto mayorítarío de que “[e]l propio agente Torres Torres reconoció la inexistencia de causa probable para allanar dicho apartamento [pues e]l día que hizo las observaciones no solicitó orden de allana-miento alguna”. (Énfasis suprimido.) Opinión per curiam, pág. 157.
*176Con todo respeto, se trata de una conjetura más, sin prueba alguna. ¿Desde cuándo una orden de allanamiento tiene que obtenerse el mismo día de las observaciones de-lictivas? Atribuirle a la inacción del agente Torres Torres en ese día, características de admisión de inexistencia de causa probable, es una especulación que resulta en abierto conflicto con la norma mayoritaria de que una orden de allanamiento puede gestionarse dentro de un término razonable.
Segundo, la Mayoría resuelve que, aun cuando se de-mostró la entrada y salida del apartamento número no-venta y ocho (98) por persona que vendía drogas en el re-sidencial, ello no es suficiente para razonablemente inferir la existencia de ese material y su uso ilegal dentro del apartamento. Nos dice que “[n]inguna de las dos (2) tran-sacciones observadas se realizó en dicho apartamento o lu-gares adyacentes, sino en la calle”. Opinión per curiam, pág. 157.
Esa conclusión ignora el modus operandi en que se de-sarrolla la triste, pero lucrativa, dinámica criminosa del narcotráfico. La experiencia revela la estrecha relación que existe entre las áreas convertidas en “puntos”, las calles, residencias y apartamentos cercanos.
Debido a nuestra doctrina jurisprudencial desarrollada bajo el derecho de intimidad y a impedimentos estructura-les, no podemos olvidar que, de ordinario, las transacciones y actividades ilícitas que ocurren dentro de un aparta-mento son sumamente difíciles, por no decir físicamente imposible, de ser observadas desde el exterior, razón por la cual nuestro derecho probatorio acepta prueba circunstan-cial para así establecerlo con el mismo valor que la directa. (3)
*177Tercero, la Mayoría resuelve que un agente del orden público no puede confirmar ni corroborar sus propias ob-servaciones sobre actos delictivos por información o confi-dencias posteriores. ¿Cuál es la lógica de negarle valor a ese conocimiento? Corroborar es “[d]ar[le] mayor fuerza a la razón, al argumento o a la opinión aducidos, con nuevos raciocinios o datos”. Diccionario de la Lengua Española, 21ra ed., Madrid, Ed. Espasa-Calpe, 1992, pág. 410. Reconocemos la casuística de que no basta la sola confidencia, sino que es menester que la policía la corrobore. Pueblo v. Díaz Díaz, 106 D.P.R. 348 (1977); Pueblo v. Ortiz Alvarado, 135 D.P.R. 41 (1994).
No obstante, esta norma se justifica en las ocasiones en que la Policía no tiene propio conocimiento previo de la información referente a la conducta delictiva suministrada en la confidencia. Por ello, exigimos que la fortalezca (co-rrobore) con nuevas razones o datos mediante investiga-ción y observaciones personales directas. Ala inversa, en el contexto aquí aplicable, la norma significa que el conoci-miento personal anterior que poseía el agente Torres Torres, cobró mayor fuerza (quedó corroborada) con los datos suministrados por el confidente.
Nada impide, pues, que el conocimiento previo de la Po-*178licía sea robustecido con información posterior de un confidente. En el fondo, lo que está implicado es la veraci-dad del confidente. Y en este extremo —la verdad de una confidencia — , se acepta “que los hechos suministrados por el informante [pueden ser] corroborados por referencia a informes policíacos pasados sobre conducta criminal ocu-rrida previamente”. (Traducción nuestra.) W.R. La Fave, Search and Seizure: A Treatise on the Fourth Amendment, Minnesota, Ed. West Publishing Co., 1996, Vol. 2, Sec. 3.3(f), pág. 170. Si la Policía puede corroborar información que posee en virtud de informes de delitos anteriores, ¿qué justificación hay para negarle igual eficacia corroborativa al conocimiento previo y personal directo de un agente del orden público?
Cuarto, para fines de obtener una orden de allana-miento, la Mayoría tacha de remoto el término de treinta y un (31) días. Ciertamente, hemos sostenido que un exceso de treinta (30) días de su faz es irrazonable. Pueblo v. Tribunal Superior, 91 D.P.R. 19, 29 (1964).
Sin embargo, ello nunca ha significado que estemos ante un término de caducidad o de férrea rigurosidad matemática. La razón de ser de esta norma es que el ma-gistrado al evaluar si autoriza o no el allanamiento, debe concluir si razonablemente existe todavía material delic-tivo (en el caso de autos, heroína) dentro de la residencia o estructura en cuestión.
En las circunstancias particulares del caso de autos, en que no está en discusión la veracidad de las observaciones del agente Torres Torres, un (1) solo día en exceso no jus-tifica caracterizarlo automáticamente de remoto. En resu-men, los hechos expuestos en la declaración jurada del agente Torres Torres fueron suficientes. Al igual que los Tribunales de Primera Instancia y de Circuito de Apelacio-nes, en ausencia de otra prueba, en esta etapa debimos sostener la admisibilidad en evidencia de la heroína incautada.

 Otra vez nos apartamos de la sabia admonición expuesta en Illinios v. Gates, 462 U.S. 213, 236 (1983), que condenó así el escrutinio estricto de algunos tribunales al adjudicar una moción de supresión de evidencia:
“De igual manera, hemos expresado en reiteradas ocasiones que el escrutinio después de los hechos (after-the-fact) que hace un tribunal sobre la suficiencia de una declaración jurada no debe ser a manera de una revisión de novo. ‘La determinación de causa probable [que hace un magistrado] merece gran deferencia por parte del tribunal revisor’. Spinelli, supra, póg. 419. ‘La actitud negativa o reacia de los tribu-nales revisores hacia los mandamientos judiciales’, Ventresca, 380 U.S., pág. 108, está en conflicto con la marcada preferencia de la Cuarta Enmienda por los registros autorizados por orden judicial; los tribunales no deben invalidar los mandamientos judiciales al interpretar las declaraciones juradas de manera excesivamente técnica, *174en lugar de utilizar el sentido común’. íd., pág. 109.” (Traducción nuestra y énfasis suplido.)


 Independientemente de ello, en el campo de la especulación, la supuesta diferencia en edades fluctuante entre veinticinco (25) y treinta y cinco (35) años, producto de una observación a distancia —caracterizada por el propio agente Torres Torres de “aproximada” — , no es de por sí determinante. El pelo lacio coincide. Sobre su color, nada impide que sea cambiado para fines de dificultar o confundir en sala descripciones previas de testigos. Conocemos muchos casos judiciales en que los acu-sados modifican sus peinados, recortes, eliminan o dejan bigotes o barbas, cambian de vestimenta durante el receso, etc.


 « <jj¡i criterj0 0 medida para juzgar si existe causa probable no puede expre-sarse en términos rígidos y absolutos: la cuestión estriba en determinar si los hechos y las inferencias que se derivan de los mismos, a juicio de una persona prudente y razonable, bastan para creer que se está cometiendo o se ha cometido el delito por el cual la ley autoriza la expedición de una orden de allanamiento. Carroll v. United *177States, 267 U.S. 132 (1925); Steele v. United States, 267 U.S. 498 (1925); Dumbra v. United States, 268 U.S. 435 (1925). Meras sospechas no constituyen causa probable, pero tampoco es necesario que el juez quede convencido fuera de toda duda razonable de que se está violando la ley. Como indicó el Tribunal Supremo de los Estados Unidos en Brinegar v. United States, 33 U.S. 160, 175 (1949): “Cuando nos referimos a causa probable ... actuamos a base de probabilidades. Estas no son cuestiones técnicas; se trata de consideraciones prácticas y reales que surgen en la vida coti-diana a base de las cuales actúan hombres prudentes y razonables y no técnicos en derecho. La norma o regla en cuanto a la prueba, por consiguiente, depende de la cuestión que debe probarse.’ ” (Énfasis en el original suprimido y énfasis suplido.) Pueblo v. Muñoz, Colón y Ocasio, 131 D.P.R. 965, 979-980 (1992). Y es que, “ ‘[a]l determinar que es causa probable no estamos llamados a establecer si la ofensa que se imputa fue verdaderamente cometida. Nos concierne sólo la cuestión de si el de-ponente tuvo base razonable, al momento de prestar su declaración jurada y haberse librado la orden de registro, para creer que se estaba violando la ley en el lugar a ser allanado; y si los hechos aparentes que se desprenden de la declaración jurada son de tal naturaleza que una persona prudente y razonable pudiera creer que se ha come-tido la ofensa imputada, hay la causa probable que justifica la expedición de una orden.’ ” Pueblo v. Tribunal Superior, 91 D.P.R. 19, 25 (1964).